Name: Council Regulation (EEC) No 833/93 of 5 April 1993 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duty on imports of mixtures of residues of the maize starch industry and of residues from the extraction of maize germe oil obtained by wet milling
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  plant product;  tariff policy
 Date Published: nan

 8 . 4. 93 Official Journal of the European Communities No L 88/7 COUNCIL REGULATION (EEC) No 833/93 of 5 April 1993 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duty on imports of mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2420/92 ('), suspended the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by the wet milling process, for the period 1 January 1992 to 31 March 1993 ; Whereas it is appropriate that the suspension of duties be prolonged until 31 May 1993, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2420/92, '31 March 1993' shall be replaced by '31 May 1993'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 April 1993 . For the Council The President N. HELVEG PETERSEN (') OJ No L 237, 20. 8 . 1992, p . 14 . Regulation as last amended by Regulation (EEC) No 3535/92 (OJ No L 359, 9 . 12. 1992, p. 1 ).